     Case 2:17-cv-03308-AFM Document 65 Filed 03/07/19 Page 1 of 2 Page ID #:211
      

 1   NICOLA T. HANNA
     Acting United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     ROBERT F. CONTE (Cal. Bar No. 157582)
 4   Assistant United States Attorney
          Federal Building, Suite 7211
 5        300 North Los Angeles Street
          Los Angeles, California 90012
 6        Telephone: (213) 894-6607
          Facsimile: (213) 894-0115
 7        E-mail: robert.conte@usdoj.gov

 8   Attorneys for United States of America

 9
                            UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
                                    WESTERN DIVISION
12

13   UNITED STATES OF AMERICA,                  Civil No. CV 17-3308 AFM
14                    Plaintiff,
                                                [proposed] ORDER ON NOTICE OF
15        v.                                    SETTLEMENT
16   ROYCE GRACIE and MARIANNE
     CUTTIC,
17
                      Defendants.
18

19
                                          ORDER
20
          Based on the parties Notice of Settlement, the Court orders:
21
          1.    The parties shall have 30 days to file the necessary
22
     pleadings to enter the settlement and close the case, the Court to
23
     retain jurisdiction to enforce the settlement terms.
24
          ///
25

26

27

28

                                            1
     Case 2:17-cv-03308-AFM Document 65 Filed 03/07/19 Page 2 of 2 Page ID #:212
      

 1           2.   The defendants’ Motion for Partial Summary Judgment now

 2   scheduled to be heard on March 12, 2019 is withdrawn and all pending

 3   scheduling dates are vacated.

 4           IT IS SO ORDERED:

 5
         Dated: 3/7/2019
 6

 7
                                          ALEXANDER F. MacKINNON
 8                                        United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
